Citation Nr: 1512830	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left knee disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a left ankle disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for a right shoulder disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The reopened issues of service connection for a left knee disability and a left ankle disability are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).
  

FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied service connection for a left knee disability, a left ankle disability, and a right shoulder disability, on the basis that there was no current left knee disability, no current left ankle disability, and that there was no right shoulder injury in service or a current right shoulder disability.  

2.  The Veteran did not appeal the September 1980 RO rating decision after being notified of appellate rights.

3.  Evidence received since the September 1980 rating decision relates to the previously unestablished facts of the existence of a current left knee disability and a current left ankle disability.

4.  Evidence received since the September 1980 rating decision does not relate to the previously unestablished facts of the existence of a right shoulder injury in service and a current right shoulder disability, so does not raise a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision, denying service connection for a left knee disability, left ankle disability, and right shoulder disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen service connection for a left knee disability and left ankle disability.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 38 C.F.R. §  3.156 (2014).

3.  New and material evidence has not been received to reopen service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
   
In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in February 2009 regarding the date and bases of the previous denial of the claim for service connection for a left knee disability, left ankle disability, and right shoulder disability.  The notice informed the Veteran of the bases for the prior denials of the claims, specifically, that there was no current left knee disability, no current left ankle disability, and no right shoulder injury in service and no current right shoulder disability.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims; therefore, the February 2009 letter provided the notice required by the Kent decision.  Subsequent to the notice, the claim was readjudicated by the RO in a June 2009 rating decision.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's complete service treatment records, VA Medical Center (VAMC) treatment records, and post-service private treatment records.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

The Board notes that the Veteran contends that no consideration has been given to functional loss due to pain on use and also flare-ups of the left knee and left ankle and that this should be considered when determining service connection for the left knee and left ankle.  In this case, where there is additional evidence of current disability to reopen the claim, so the element of current disability is  no longer at issue (for reopening purposes), the degree of functional impairment and severity of symptoms of a condition are not factors.  The degree of functional impairment and the symptoms of a disability are considered when determining the disability rating of a service-connected disability.  As discussed below, the Board is remanding the issues of service connection for the left knee and left ankle, and as such, functional impairment and severity will only be considered to determine a disability rating if service connection is granted.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

Reopening Service Connection for a Left Knee Disability

In a September 1980 rating decision, the RO denied service connection for a left knee disability on the basis that there was no evidence of a current left knee disability.  In October 1980, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the September 1980 RO decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

After reviewing the evidence received since the September 1980 rating decision, the Board finds that it qualifies as new and material evidence that is sufficient to reopen service connection for a left knee disability.  VAMC treatment records dated in July 2009 note left knee arthralgia and probable chondromalacia.  VAMC treatment records dated in February 2012 show an impression of left knee degenerative joint disease.  

The VAMC treatment records are new to the file, address the ground of the prior denial (no current left knee disability), so raise a reasonable possibility of substantiating the claim for service connection for the left knee disability.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for the left knee disability.  See 38 C.F.R. § 3.156(a).

Reopening Service Connection for a Left Ankle Disability

In a September 1980 rating decision, the RO denied service connection for a left ankle disability on the basis that there was no evidence of a current left ankle disability.  In October 1980, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the September 1980 RO decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

After reviewing the evidence received since the September 1980 rating decision, the Board finds that it qualifies as new and material evidence that is sufficient to reopen service connection for a left knee disability.  VAMC treatment records dated in July 2009 show a diagnosis of tendonitis of the left ankle and private treatment records dated in January 2015 show an impression of osteoarthritic changes in the left ankle and spurring anteriorly around the left ankle.  

The VAMC treatment records and private treatment records are new to the file, address the ground of the prior denial (no current left ankle disability), so raise a reasonable possibility of substantiating the claim for service connection for a left ankle disability.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a left ankle disability.  See 38 C.F.R. § 3.156(a).

Reopening Service Connection for a Right Shoulder Disability

In a September 1980 rating decision, the RO denied service connection for the right shoulder disability on the basis that there was no right shoulder injury in service and no current right shoulder disability.  In October 1980, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the September 1980 RO decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

After reviewing the evidence received since the September 1980 rating decision, the Board finds that it does not qualify as new and material evidence and is not sufficient to reopen service connection for a right shoulder disability.  VAMC treatment records dated from July 2007 to May 2009 show complaints of right shoulder pain, a VAMC radiology report dated in September 2008 shows a negative examination (no evidence of an acute fracture or dislocation, no degenerative changes recognized, and no abnormal soft tissue calcifications).  While a September 2009 VA medical opinion purports to relate the right shoulder condition to service, because there is no in-service injury or disease to which a right shoulder disorder could be related, the purported opinion is of no probative value.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination because not even the duty to assist is triggered); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is of no probative value).  The VAMC treatment records, VAMC radiology report, and September 2009 VA medical opinion do not provide evidence of a right shoulder injury in service and do not provide evidence of a current right shoulder diagnosis or disability.  

The VAMC treatment records, VAMC radiology report, and September 2009 VA medical opinion are new to the file; however, they do not address the grounds of the prior denial (no in-service injury or disease and no current disability of the right shoulder); therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for the right shoulder disability.  For these reasons, the Board finds that the additional evidence received since the September 1980 rating decision is not new and material evidence; therefore, service connection for a right shoulder disability cannot be reopened.   See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disability is granted

New and material evidence having been received, the appeal to reopen service connection for a left ankle disability is granted

New and material evidence not having been received, the appeal to reopen service connection for a right shoulder disability is denied.


REMAND

Service Connection for a Left Knee Disability

The Veteran contends that the left knee disability is the result of a football injury during active service.  The Board finds that there is evidence of a left knee injury and left knee symptoms in service.  Service treatment records dated in August 1979 show the Veteran sustained a contusion to the left knee while playing football.  The April 1980 service separation examination notes the lower extremities were clinically evaluated as abnormal due to pain in the left knee following a football injury.  
  
The Veteran was provided with a May 2009 VA examination for the left knee disability.  The May 2009 VA examiner noted that the Veteran reported anterior knee pain, especially when waking up in the morning and with significant activity; however, the VA examiner noted a normal left knee examination.  The May 2009 VA examiner opined that the left knee symptoms were less likely than not caused by or a result of the in-service injury.  The May 2009 VA examiner based the opinion on the fact that the trauma to the left knee during active service was relatively minor, the current symptoms were mild, and the physical examination and radiographs were essentially normal. 

A September 2009 VA medical opinion states that it is as likely as not that the knee condition began in the service or was the result of an injury in service; however, the September 2009 VA physician did not provide any rationale for the medical opinion.  As such, the Board affords the September 2009 VA medical opinion no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Since the May 2009 VA examination, the record reflects multiple diagnoses of the left knee disability.  VAMC treatment records dated in July 2009 note left knee arthralgia and probable chondromalacia.  VAMC treatment records dated in February 2012 note the impression of left knee degenerative joint disease.  Given the multiple diagnoses, the Board finds that this claim should re remanded to obtain a VA examination and opinion as to whether any currently diagnosed disability of the left knee is causally or etiologically related to service.

Service Connection for a Left Ankle Disability

The Veteran contends that the left ankle disability was incurred during active service in 1979 when he suffered an inversion strain to the left ankle during a basketball game.  The Veteran contends that he has had chronic left ankle pain since the in-service injury.

The Board finds that there is evidence of a left ankle injury and left ankle symptoms in service.  Service treatment records dated in November 1976 note an inversion injury of the left ankle, with mild peroneal tendonitis and strain.

The Veteran was provided with a May 2009 VA examination for the left ankle disability.  After reviewing the record, interviewing, and examining the Veteran, the May 2009 VA examiner noted that the Veteran reported left ankle pain; however, the VA examiner noted a normal left ankle examination and opined that the Veteran did not currently have a left ankle disability.  The May 2009 VA examiner opined that the left ankle symptoms were less likely than not caused by or a result of the in-service injury, because the Veteran had minimal symptoms, and normal radiographic and physical examination findings.  

The May 2009 VA examiner provided the nexus opinion for the current left ankle symptoms rather than a specific disability, as there was no left ankle disability diagnosis of record at the time of the examination.  VAMC treatment records dated in July 2009 note that the Veteran has been diagnosed with tendonitis of the left ankle.  Private treatment records dated in January 2015 show an impression of osteoarthritic changes in the left ankle and spurring anteriorly around the left ankle following an x-ray examination.  The May 2009 VA examiner did not specifically address whether the left ankle tendonitis, osteoarthritic changes in the left ankle, or spurring anteriorly around the left ankle were causally or etiologically related to service, to include the left ankle inversion injury, with mild peroneal tendonitis and strain, incurred during service.  In consideration of the foregoing, the Board finds that this claim should be remanded to obtain a supplemental VA medical opinion as to whether the left ankle tendonitis, osteoarthritic changes in the left ankle, or spurring anteriorly around the left ankle are causally or etiologically related to service, to include the left ankle inversion injury, with mild peroneal tendonitis and strain, incurred during service.

A September 2009 VA medical opinion states that it is as likely as not that the ankle condition began in the service or was the result of an injury in service; however, the September 2009 VA physician did not provide any rationale for the medical opinion.  As such, the Board affords the September 2009 VA medical opinion no probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124-25. 

Accordingly, the issues of service connection for a left knee disability and a left ankle disability are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the left knee disability or the left ankle disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e) (2014).   

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the left knee disability or the left ankle disability.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for appropriate VA examination in order to assist in determining the nature and etiology of the left knee and left ankle disabilities.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed.

Based on review of the appropriate records, the examiner should offer opinions on the following questions:

(a)  What are the current disability(ies) (by medical diagnosis) of the left knee?  Please specifically discuss left knee arthralgia, chondromalacia, and degenerative joint disease.  

(b)  For each diagnosed disability of the left knee, is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the disability causally or etiologically related to service, to include as secondary to the left knee contusion that occurred during service (as noted in the August 1979 and April 1980 service treatment records)?

(c) What are the current disability(ies) (by medical diagnosis) of the left ankle?  Please discuss findings or diagnoses of tendonitis, osteoarthritic changes, an spurring anteriorly around the left ankle.

(d) Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that any current left ankle disability is causally or etiologically related to service, to include the left ankle inversion injury, with mild peroneal tendonitis and strain, that occurred during service (as noted in the November 1976 treatment records)? 

Please explain the basis for all opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  
  
4.  Thereafter, readjudicate on the merits the issues of service connection for a left knee disability and a left ankle disability.  If any benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim, and also should provide the requested information and/or releases to allow VA to obtain the information.  See 38 C.F.R. §§  3.158, 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


